Title: Joseph C. Cabell to James Madison, 12 October 1831
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Edgewood.
                                
                                12th Oct. 1831.
                            
                        
                        Your favour of 5. inst arrived by yesterday’s mail, and I lose no time in apprizing you that my domestic
                            engagements are such as that I shall scarcely be able to visit the University previous to my return to the lower country.
                            I am surrounded by a number of workmen who are occupied in making additions to my house, and my constant presence and
                            attention are indispensable. The pleasure of examining the Letters of Mr. Pendleton to Mr. R. H. Lee, must therefore be
                            transferred to another. The facts which you state relative to Col: Taylor & Mr. Pendleton are very important and
                            interesting. It will be very agreeable to me, and perhaps of some use, to be furnished at some convenient period with
                            specific references to these new authorities. This may be personally advantageous to me; for since I last addressed you,
                            an association of gentlemen in this county and Amherst have ordered the printing of a new & enlarged edition of my
                            late pamphlet for the purpose of circulating it in the surrounding counties. The first edition of 200 copies was printed
                            at my instance, for the purpose of giving information to my countymen. It will be expressly stated in a notice to the
                            public that the second edition of 1000 copies is called for not by myself but by sundry citizens resident in &
                            near Nelson. The construction set forth in the pamphlet seems to be gaining ground among the people of this quarter of the
                            state; at least the fact of this republication by subscription would seem to justify this conclusion. I hear with great
                            pleasure of your health being improved, & sincerely regret the continuance of your Rheumatism. With every good
                            wish for yourself Mrs. Madison I am, dear sir, most respectfully & truly yours.
                        
                            
                                Jos: C: Cabell.
                            
                        
                    